COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROSA CENICEROS,                               §              No. 08-18-00080-CR

                       Appellant,               §                 Appeal from the

  v.                                            §          County Criminal Court No. 3

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                        State.                  §              (TC# 20130C07236)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until November 10, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 10, 2018.

       IT IS SO ORDERED this 10th day of October, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.